Darrell Hickman, Justice, dissenting. The majority has reduced the due process clause of the fourteenth amendment to a mumble of words which have no actual meaning. That clause has to be the most important legal phrase in our body of law and its application and enforcement should always be of paramount consideration. This case focuses on the question of notice and its place in due process of law. The appellants are landowners in St. Francis County, Arkansas, but they reside in Tennessee. A large improvement district was proposed in Eastern Arkansas encompassing lands in four counties: Woodruff, Cross, St. Francis and Lee. The petition was filed in Cross County and owners of land in St. Francis County were notified by a publication in a St. Francis County newspaper. Only land descriptions were used to identify interested parties. It is undisputed the appellants had no actual notice. It is also undisputed that the appellants were regularly mailed notice of their real property taxes by St. Francis County. The majority concedes that the appellants have substantial property rights which are involved in the legal proceedings. Therefore, we have a real due process question. On the basis of an Arkansas statute that permits notification by publication, the majority finds that due process of law was afforded in this case. There was no evidence that it would have been totally impractical or unreasonable to require a better form of notice, one that would have been more reasonably calculated to apprise all interested parties of the pending action. Indeed a method of such notice was readily at hand — the county had a list of property owners and regularly mailed tax notices to those owners. The majority concedes that the record does not reflect the number of persons owning parcels of land, nor the number of parcels in the proposed district. But the opinion goes on to say that “... even if a small town was included in the District, the number of owners requiring notice by certified mail would likely be in the thousands.” I do not find that convenient fact in the record. No doubt in a good faith effort, the majority quotes from the case of Mullane v. Central Hanover B & T Co., 339 U.S. 306 (1950) as authority for its decision. The case holds exactly to the contrary and language in the case explains the Court’s attitude toward due process of law. . .. The fundamental requisite of due process of law is the opportunity to be heard. Grannis v. Ordean, 234 U.S. 385,394. This right to be heard has little reality or worth unless one is informed that the matter is pending and can choose for himself whether to appear or default, acquiesce or contest.. ... An elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections. . . . But when notice is a person’s due, process which is a mere gesture is not due process. The means employed must be such as one desirous of actually informing the absentee might reasonably adopt to accomplish it. The reasonableness and hence the constitutional validity of any chosen method may be defended on the ground that it is in itself reasonably certain to inform those affected, compare Hess v. Pawloski, 274 U.S. 352 with Wuchter v. Pizutti, 276 U.S. 13, or, where conditions do not reasonably permit such notice, that the form chosen is not substantially less likely to bring home notice than other of the feasible and customary substitutes. It would be idle to pretend that publication alone, as prescribed here, is a reliable means of acquainting interested parties of the fact that their rights are before the courts. It is not an accident that the greater number of cases reaching this Court on the question of adequacy of notice have been concerned with actions founded on process constructively served through local newspapers. Chance alone brings to the attention of even a local resident an advertisement in small type inserted in the back pages of a newspaper, and if he makes his home outside the area of the newspaper’s normal circulation the odds that the information will never reach him are large indeed. The chance of actual notice is further reduced when, as here, the notice required does not even name those whose attention it is supposed to attract, and does not inform acquaintances who might call it to attention. In weighing its sufficiency on the basis of equivalence with actual notice, we are unable to regard this as more than a feint. The attempt to notify the appellants in this case was as Justice Jackson said “no more than a feint.” It is suggested in a concurring opinion that this was not a critical stage of the litigation requiring notice to the appellant. This issue was not directly argued below, both parties conceding that the issue was whether the notice was constitutional. Purtle, J., joins in this dissent.